Citation Nr: 1748145	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) electronic processing systems.  Except for the June 2013 hearing transcript, LCM contains records that are duplicative of what is in VBMS or irrelevant to the claim.


FINDINGS OF FACT

1.  Bilateral pes planus clearly and unmistakably pre-existed active service and was clearly and unmistakably not aggravated thereby.

2.  The most probative evidence of record indicates that each currently diagnosed bilateral foot disorder, other than bilateral pes planus, is not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for a bilateral foot disorder other than pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  A letter dated January 2011 contained the notice necessary regarding the claim decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009).  None is found by the Board.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  In addition, the Veteran has been afforded multiple VA opinions for his claim, in October 2012 and June 2015.  Neither the Veteran nor his attorney has raised any issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the June 2013 hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the allegations.  Therefore, not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," were also explained.  Bryant, 23 Vet. App. at 497.  Furthermore, this claim was remanded to obtain etiological opinions, such that any deficiencies regarding missing evidence were cured.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

Finally, the Board finds there was substantial compliance with the prior remand.  In January 2015, the AOJ was directed to obtain an addendum opinion with regard to whether all of the Veteran's conditions of the feet are due to the Veteran's service, or whether the Veteran's bilateral pes planus was pre existing and/or aggravated by service.  Additionally, VA treatment records were to be obtained and an attempt was to be made to obtain private treatment records.  A VA opinion was issued in June 2015, and attempts to obtain all pertinent VA and private treatment records were made.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection for a Bilateral Foot Condition

The Veteran filed a claim for service connection for a bilateral foot disorder in December 2010.  In such claim the Veteran specified that he had flat feet in service and other diagnoses of the feet relating to his service.  

Regarding the Veteran's bilateral pes planus, the Board notes that such was reported to have existed upon his entrance to service, and the Veteran reported that it was made worse by his active service.  The Board acknowledges the Veteran's June 2013 Board hearing wherein he argues the same.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where defects, infirmities, or disorders are noted in an examination report at entrance into service, the Veteran is not presumed sound and service connection is warranted only if a disorder is aggravated by active service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(a).  Where there is an increase in disability during service, the disability is considered aggravated, unless the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  

First, the Board finds that the evidence of record supports a finding that there is current foot disability.  An October 2012 VA examination diagnosed pes planus.  Thus, the evidence demonstrates a current disability.  

Second, the Board finds that the Veteran's foot disorder was not "noted" on service entrance.  See 38 C.F.R. § 3.304(b).  On service induction examination in September 1975, the examiner noted that the Veteran had normal feet, but then listed bilateral pes planus in the defects and diagnoses section.  Thus, the Board finds that the Veteran's foot disorder was not noted on entrance within the meaning of 38 C.F.R. § 3.304(b).  

The issue, then, is whether the current pes planus clearly and unmistakably pre-existed service and was not clearly and unmistakably aggravated thereby.  The 2015 VA examiner opined that the Veteran's pes planus clearly and unmistakably pre-existed service.  The examiner based this opinion on the enlistment examination which noted a diagnosis of pes planus and the Veteran's own report of a history of pes planus prior to military service that was asymptomatic.  See October 2012 VA Examination; 2013 Board hearing.  Accordingly, the Board finds that the evidence of record establishes that pes planus clearly and unmistakably pre-existed active service.  

Here, the Board also finds that the evidence of record supports a finding that the Veteran's bilateral pes planus clearly and unmistakably was not aggravated by active service.  First, the 2015 VA examiner made such a finding, noting there was no evaluation or treatment for the pes planus condition during active service.  The examiner noted several entries in the service treatment records, including those dated in 1976 which were not found to be caused by his pes planus.  An STR dated in august 1976 noted that upon examination, the pes planus was Grade II, but was asymptomatic.  Finally, the examiner relied on the separation examination in 1980 which was silent for any foot disorder.  The October 2012 VA examiner also provided an opinion that the pes planus was clearly and unmistakably not aggravated during service, noting a review of the STRs.  

The Veteran has contended that his feet felt worse during service, specifically during boot camp when his ankles would swell.  See June 2013 Board Hearing Transcript, p.4; October 2012 VA examination.  Although the Veteran is competent to report his feet symptoms, he is not competent to provide a medical opinion regarding aggravation of the underlying condition, which requires medical knowledge and is not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that competent medical evidence is not necessarily required for etiology or diagnosis purposes); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  

In light of the foregoing, the Board finds that the competent and probative evidence indicates that the Veteran's bilateral pes planus clearly and unmistakably pre-existed his service and was not aggravated during service beyond the natural progression of the disorder.

With regard to the Veteran's other diagnoses of the feet, the Board notes that the existence of a current disability is not at issue in this appeal.  See 38 C.F.R. 
§ 3.303(a); Holton, 557 F.3d at 1366.  The Veteran has been diagnosed with arthritis of the feet, hallux valgus of the left foot, heel spur of the left foot and bilateral Achilles calcaneal enthesophyte.  See October 2012 VA Examination; June 2015 VA addendum opinion.  The issue of in-service incurrence and a relationship to service, however, remain at issue.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  

The Veteran's service treatment records (STRs) are absent complaints of, or treatment for, any of the described diagnoses of the feet.  The service enlistment examination in September 1975 noted a normal clinical evaluation of the feet.  The STRs were silent for any diagnoses of the feet as relating to the above current diagnoses.  The service discharge examination also noted normal clinical evaluation of the feet.  

In June 2013 the Veteran testified at a Board hearing that his feet hurt during service and post service he developed painful bone spurs in his feet, which he specifically related to the worsening of the condition of his feet during service.  He noted that his feet get more tired and he is unable to stand on them for as long as he used to.  See June 2013 Board Hearing Transcript, p. 7.  

A June 2015 addendum opinion for the Veteran's feet was obtained.  Such opinion opined that the above-referenced diagnoses of the feet were not related to the Veteran's service.  Specifically, the examiner found that the Veteran's arthritis of the feet was likely age related degeneration and that no symptoms found can associate this condition with the Veteran's military service.  Regarding hallux valgus of the left foot, the examiner found that the Veteran's condition was less likely than not due to or related by his service, as no symptoms in service can be associated with the Veteran's current condition.  Relating to the Veteran's heel spur of the left foot, the examiner found that the Veteran was diagnosed with such condition in January 2003, not during his period of service.  Furthermore, no symptoms in service can be related to such diagnosis.  Finally, relating to the Veteran's diagnosis of Achilles calcaneal enthesophyte of the bilateral feet, the examiner found that the Veteran was diagnosed with such condition through X-ray in October 2012, not during his period of military service and that no symptoms during service could relate such to his period of active duty.  He further found that such diagnosis was an age related finding.  

Turning first to the question of whether the Veteran is entitled to presumptive service connection for the arthritis of the feet, the Board finds that the record does not reflect medical evidence showing any manifestations of foot arthritis during the one-year presumptive period after the Veteran's separation from service.  The record reflects findings consistent with foot arthritis in October 2012 showed osteoarthritis of the mid foot (more than 30 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.

The Board turns next to the question of direct service connection.  The most probative evidence of record demonstrates that the Veteran's disorders of the feet are not caused or related to his service.  The June 2015 opinion was provided upon thorough review of the Veteran's claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiner provided supporting explanations for the opinions provided.  The Board thus affords significant probative value to these opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  This opinion relied, in part, on an absence of foot symptoms, treatment, or diagnoses during active service specifically relating to the described diagnoses.  

To the extent that the Veteran believes that his current disorders of the feet are related to his service, he is not competent to provide such etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  This is because the determining the etiology, including causation and aggravation, of an internal medical condition such as arthritis of the feet and heel spurs as well as Achilles calcaneal enthesophyte of the bilateral feet, are complex medical determinations for which the Veteran is not qualified.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, any testimony in this regard is outweighed by the specific findings of the June 2015 VA examiner. 

As the competent, credible, and most probative evidence of record does not show an increase in severity of aggravation during service, service connection for bilateral pes planus is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Furthermore, the most probative evidence of record fails to show that the Veteran's other diagnoses of the feet are caused by or related to his service.  Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a bilateral foot disorder, to include pes planus is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


